Citation Nr: 1817354	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to status as a Veteran for the purposes of Department of Veterans Affairs (VA) compensation benefits. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left knee disorder, claimed as patellofemoral syndrome.

5.  Entitlement to service connection for a left ankle disorder, claimed as arthritis and chronic sprains.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The appellant served a period of active duty for training (ACDUTRA) in the United States Coast Guard Reserve from April 1966 to October 1966.  No active duty period of service, defined as full-time duty in the Armed Forces other than active duty for training, is currently of record.  See 38 U.S.C. § 101(21) (2012). ACDUTRA is not considered active military, naval, or air service for the purpose of establishing VA compensation benefits unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during such period.  38 U.S.C. § 101(24) (2012).  As such, the appellant's status as a Veteran must be established to allow entitlement to compensation benefits, and is inextricably intertwined with the service connection determinations herein that consider whether the appellant was disabled due to disease or injury incurred in the line of duty during his ACDUTRA service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs Regional Office (RO) that denied entitlement to the service connection benefits currently sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge in a videoconference hearing in March 2017 to present testimony on these issues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the claim.

In his March 2017 hearing, the appellant testified that the service treatment records associated with the claims file appear to be incomplete.  Specifically, the appellant asserts that his claimed left knee injury occurred in August 1966 during training at Marine Corps Base Camp Pendleton, and is therefore a different occurrence than the service treatment record notation regarding a right knee injury on April 26, 1966 at the Alameda Coast Guard facility.   

The appellant also states that he was excused from duty, being placed on bed rest for three days during the incident in August 1966.  The appellant's representative contends that the entire service personnel records should be obtained in an effort to verify this period of bed rest.  

VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a Federal department or agency, including VA or the relevant service department, are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).

Also in hearing testimony, the appellant described seeking treatment for an ankle condition shortly after the period of ACDUTRA service with his personal doctor in private practice.  There is no evidence that these private treatment records have yet been sought.  If attainable, they may be of significant benefit to the appellant in establishing the history of his claimed disability.  As such, VA should provide assistance in obtaining these records if they can be appropriately identified.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159 (c)(1) (2017). 


 Accordingly, the case is REMANDED for the following action:
1.  Obtain any service treatment records for this appellant from August 1966 at Marine Corps Base Camp Pendleton.  His DD Form 214 specifically identifies individual combat training at that location from August 3 to August 26, 1966. 

2.  Contact the appropriate records repository to obtain this appellant's entire available service personnel record.

3.  Contact the appellant to obtain the necessary authorization and release to request records from his personal doctor.  All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims folder.

4.  Undertake any other development deemed warranted, and then readjudicate the claim on the basis of any additional evidence received, to include a determination as to the appellant's status as a Veteran for compensation purposes.  If any benefit sought on appeal is not granted, provide the appellant and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




